On Petitions for Rehearing and Application of Appellant Consolidated Realty Corporation as to Costs on Former Appeal.
PER CURIAM.
The petitions of Sydney R. Newman and others and of Percival E. Jackson for rehearing are denied.
The application of appellant Consolidated Realty Corporation for modification of the order with respect to costs on the former appeal concerning interest on bonds is denied. Our refusal -to “disturb * * * the further reimbursement to the trustee of costs paid on the interest appeal” necessarily left unchanged -the adjustment of that issue made by the court below. The record discloses no real or equitable basis for apportionment of the appellate costs among the then losing appellees, and exoneration of the trustee from this joint obligation requires the full reimbursement ordered below and here affirmed.